GAITAN, Judge,
dissenting.
I respectfully disagree with the decision of the majority to assume the role of the trier of facts. While I agree that had I been the trier of fact, I might have decided this case differently. We, however, as the reviewing court, are obligated to give deference to the trial court’s judgment where it is supported by the record. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), Rule 73.01.
Unfortunately, custody matters often become an embittered and emotional struggle between the parents and their respective allies to try and convince the trial judge that one is more unfit as a parent than the other. Appellant (father) argues that respondent (mother) has violated his visita*311tion rights by making it difficult for him to contact his child. Respondent counters by alleging that appellant has taken the child out of state during visitation and would not return her as provided for in the decree. Additionally, there are allegations of illicit sex and drug use on the part of respondent. This assertion is allegedly corroborated by a tape recording made by Vivian Fox. Ms. Fox, whom respondent stated was an ex-lover of appellant, was solicited to make this recording by Shelly Cansler, appellant’s then girlfriend.
Regarding the motorcycle convention, respondent states she did not know that she was going to a convention. Instead, she thought that she and her boyfriend were going to the lake for the weekend. The appellant and his witnesses would have the court believe otherwise. They allege that respondent is sexually permissive and that she is a substance abuser of some standing. Respondent denies these charges. Notwithstanding any statement to the contrary, the majority opinion turns on those statements attributable to respondent in the transcribed version of the taped conversation submitted by Vivian Fox. A transcription that the trial court did not have. The trial judge concluded on the record after listening to the tape for approximately four to five minutes that he did not understand it and would have preferred a transcript so he could attempt to follow it. Nonetheless, the trial judge received the tape into evidence stating to appellant that he would let appellant introduce the tape as part of the record “for whatever purpose it may serve you.”
The majority assumes this taped evidence was completely ignored by the trial court. As a consequence, the majority feels it may take that evidence and conclude that it is the piece of the puzzle which, had the trial court considered, would have proven respondent’s unfitness as a mother to be the custodial parent. The record reflects that the trial judge listened to the tape for four or five minutes. It is readily apparent from the transcription of the tape that respondent’s conduct which is complained of is described within the first five to six pages. Surely, that much of the evidence the trial judge heard, although he may not have been able to readily identify who the parties were as they spoke. However, given the subsequent testimony of Vivian Fox and others the trial judge knew by the conclusion of trial that respondent was allegedly the one who stated she used controlled substance. It is clear from what is alleged to be a written transcript of the tape that respondent engaged in less than model behavior for a parent. However, a great deal of the conduct discussed was that of others and not respondent. I certainly do not condone her conduct nor the others at this convention. The trial judge indicated his displeasure by stating “She’s not my idea of anybody that I would want to be my mother, that’s for sure.”
The trial judge concluded after taking the matter under advisement and weighing the totality of the evidence, and judging the credibility of the witnesses that a substantial change in circumstances had not occurred; that the best interest of the child was not a risk. This trial judge is not unfamiliar with these types of proceedings. Rather, he is a seasoned veteran of the judiciary. He set aside any personal biases and acted on the credible evidence as he was charged.
When you have a cast of players such as existed in this proceeding with their respective biases, we must defer to the judgment of the one neutral party, the trial judge, who was there to look these people in the eye and determine their believability. He is free to believe or disbelieve these witnesses. See Sur-Gro Finance, Inc. v. Smith, 755 S.W.2d 439 (Mo.App.1988). Our review of the transcript does not provide the same opportunity.
I, too, believe that there may be considerable room for improvement on the part of the respondent relative to her role as a parent. However, Cindy Lozon, a social worker with the Division of Family Services who investigated a hot line neglect charge against respondent found the charge to be unfounded and the child to be well cared for. Her testimony would seem to vindicate the judgment of the trial court. *312Ms. Lozon had no ax to grind. She believed the child to be healthy and normal.
Again, I believe the judgment of the trial court should be given more deference here. If there is doubt as to whether or not the trial court took into consideration the testimony on the tape, the case should be remanded to the court to either (1) state what weight, if any, it gave that evidence or (2) if the tape was not considered to order the court to consider a written transcription of the tape.